Citation Nr: 9921845	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefit purposes.  

2.  Propriety of the initial noncompensable disability 
evaluation assigned to the service-connected healed fracture 
of the right wrist.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1991 to 
April 1993.  

By an August 1996 rating action, the regional office (RO) 
proposed finding that the veteran was incompetent for VA 
benefit purposes.  In the same month, the RO notified the 
veteran of this proposal.  The current appeal arises from an 
October 1996 rating action by which the RO determined that 
the veteran was not competent to handle the disbursement of 
funds.  

The Board notes that the veteran disagreed with a January 
1997 decision denying entitlement to a finding of permanency 
of a 100 percent rating for service-connected schizoaffective 
disorder.  A statement of the case was issued in November 
1997 and a supplemental statement of the case was issued in 
December 1997.  However, no substantive appeal was filed with 
the RO.  38 C.F.R. §§ 20.200, 20.300 (1998) (an appeal to the 
Board requires a notice of disagreement and, after a 
statement of the case is issued, a substantive appeal; both 
the notice of disagreement and the substantive appeal must be 
filed with the agency from which the claimant received notice 
of the determination being appealed).  Although argument on 
appeal was later made as to this issue in a January 1999 
presentation by the veteran's representative, this 
presentation was not filed with the RO.  Id.  Consequently, 
the Board finds that no substantive appeal has been filed as 
to permanency of the 100 percent rating.  (An appeal was 
previously filed in May 1994 as to the rating assigned for 
the service-connected schizoaffective disorder, but the 
subsequent grant of a 100 percent rating satisfied this issue 
on appeal.)

(Consideration of the proper evaluation for residuals of a 
fracture of the right wrist is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDING OF FACT

As a result of a service-connected schizoaffective disorder, 
the veteran lacks the mental capacity to contract or to 
manage his own affairs, including the capacity to manage 
disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA benefit purposes.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.353 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including the capacity to 
manage disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (1998).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (1998).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d) (1998).  

In the present case, the veteran's service-connected 
schizoaffective disorder is evaluated as 100 percent 
disabling.  At a VA mental disorders examination conducted in 
July 1996, the veteran reported that he had no friends, that 
he had had multiple reckless behavior incidents, that he had 
stopped going to church and participated in very little 
activity outside his home.  He indicated that he was unable 
to manage his money.  The veteran explained that his 
girlfriend, with whom he lived, managed his money.  The 
veteran also stated that he had been unemployed since he was 
diagnosed with a schizoaffective disorder.  

Following an interview with the veteran, the examiner 
concluded that the veteran suffered from a bipolar type of 
schizoaffective disorder with continuous symptoms.  The 
examiner cited the veteran's description of severe social 
dysfunction, including having no friends, being easily 
distracted, having no ability to organize with others 
(secondary to chronic psychosis and paranoia) or to relax, 
and having poor relationships within his family (with a 
history of domestic violence toward his girlfriend and 
child).  The examiner also expressed his opinion that it was 
difficult to imagine a job in which the veteran could be 
employed; it was concluded that, occupationally, the veteran 
was profoundly dysfunctional.  

Additionally, the examiner acknowledged the veteran's 
admission that his girlfriend managed his funds.  The 
examiner also expressed his opinion that, due to the 
veteran's poor judgment and chronic psychosis, the veteran 
would have difficulty managing his funds.  

In August 1996, the veteran, due to noncompliance with 
medications for his schizoaffective disorder, was verbally 
and physically abusive at the Mental Health Clinic at the 
Charleston VA Medical Center (VAMC).  Following this 
incident, the veteran was hospitalized for approximately 
one-and-a-half weeks during which time he was found to be 
responsible for his behavior.  On the same day as the 
veteran's discharge from this hospitalization, a physician 
stated that the veteran was having difficulty managing his 
money and explained that the veteran complained of "losing 
money."  Additionally, the physician noted that the veteran 
seldom reported for his psychiatric treatment sessions, that 
he was noncompliant with his medication, and that his 
noncompliance had caused frequent exacerbations with 
resulting violence.  The physician then expressed his opinion 
that he believed that the veteran "would be better served if 
he had a fiduciary."  

On the same day as this physician's statement, a registered 
nurse at the Charleston VA Medical Center (VAMC) stated that 
the veteran had been noncompliant with his treatment for his 
schizoaffective disorder and antisocial personality traits, 
and that he had warrants pending for three assaults and other 
legal difficulties.  The nurse then expressed the facility's 
recommendation that, due to the veteran's continued 
noncompliance, which noncompliance had resulted in loss of 
judgment, a fiduciary be appointed to manage his funds.  

In September 1996, the veteran was barred from entering the 
Charleston VAMC due to his history of violence and repeated 
violations of VA rules and regulations.  In the following 
month, the veteran's mother requested that she be appointed 
his fiduciary for his VA benefits.  In a statement dated on 
the same day, the veteran expressed his desire to have his 
mother appointed as fiduciary for VA affairs.  Additionally, 
at the personal hearing conducted before a hearing officer at 
the RO in June 1997, the veteran's girlfriend testified that 
the veteran cashed his checks and then gave her the money to 
pay his bills.  Hearing transcript (T.) at 2-3.  

Thereafter, in April 1997, the veteran underwent a private 
psychological evaluation requested by his attorney.  The 
veteran had been charged with three counts of assaulting an 
officer while resisting arrest at the Charleston VAMC.  
Following review of the clinical evaluation of the veteran at 
that examination, the available psychiatric treatment records 
from the Charleston VAMC, police and incident reports 
pertaining to the alleged incident, a telephone interview 
with a former outpatient therapist and retired Chief of 
Psychiatry at the Charleston VAMC, and a telephone interview 
with the veteran's then-current outpatient treatment 
coordinator at the Charleston County Mental Health Center, 
the examining clinical psychologist expressed her opinion 
that the veteran demonstrated a sufficient present capacity 
to understand the proceedings against him and to assist in 
his defense and that he was, therefore, competent to stand 
trial.  

Although the psychologist found the veteran to be competent 
to stand trial, she also explained that the veteran's 
"competency status" is likely to be "quite changeable" and 
dependent upon the degree to which his psychiatric symptoms 
are under control at any given time.  Additionally, the 
psychologist expressed her opinion that the veteran was 
likely to have been unaware of the wrongfulness of his 
actions at the time of the incident and that he was "likely 
to lack the capacity to conform his behavior to the 
requirements of the law at the time of the alleged 
incident."  

After a thorough review of the evidence of record, the Board 
concludes that the pertinent medical evidence demonstrates 
that the veteran is not competent to handle the disbursement 
of VA funds without limitation.  See 38 C.F.R. § 3.353(a) 
(1998).  Although in April 1997 a private psychologist found 
the veteran to be competent to stand trial, this examiner did 
not specifically address the question of the veteran's 
competency to handle the disbursement of funds.  
Additionally, the psychologist specifically expressed her 
belief that the veteran's "competency status" was likely to 
be "quite changeable" and dependent upon the degree to 
which his psychiatric symptoms were under control at any 
given time.  Prior VA medical records show the veteran's 
history of noncompliance with treatment and medication.  
Furthermore, at the April 1997 evaluation, the psychologist 
determined that the veteran was unlikely to have been aware 
of the wrongfulness of his actions at the time of the August 
1996 incident and to have the capacity to conform his 
behavior to the requirements of the law.  (In this regard, 
the Board notes that, according to the discharge summary 
report from the hospitalization following the August 1996 
incident, the veteran was found to be responsible for his 
behavior.)  

Importantly, however, the veteran has undergone mental status 
evaluations by physicians who have specifically addressed the 
question of his competency to handle the disbursement of 
funds.  Specifically, the examiner who conducted the July 
1996 VA mental disorders examination acknowledged the 
veteran's admission that his girlfriend managed his funds.  
This examiner also expressed his opinion that, due to the 
veteran's poor judgment and chronic psychosis, the veteran 
would have difficulty managing his funds.  

Furthermore, following discharge from the August 1996 
hospitalization, medical personnel noted the veteran's 
complaints of "losing money" and expressed their opinion 
that, due to his noncompliance with treatment and medication 
(which had caused frequent exacerbations with resulting 
violence and loss of judgment), a fiduciary should be 
appointed to manage his funds.  Also, in October 1996, the 
veteran himself expressed his desire to have his mother 
appointed as a fiduciary for VA affairs.  

The pertinent medical evidence of record demonstrates that 
the veteran is not competent to handle the disbursement of 
funds without limitation.  See 38 C.F.R. § 3.353(a) (1998).  
Given the clear statements of incompetency, the Board 
concludes that the evidence clearly and convincingly favors a 
finding of mental incompetency for VA benefits purposes.  


ORDER

A finding of mental competency for VA benefit purposes is 
denied.  


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
A NOD must be filed within one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); see also 38 C.F.R. § 20.201 (1998).  A 
substantive appeal must be filed within 60 days from the date 
the SOC is mailed, or within the remainder of the one-year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(1998); see also 38 C.F.R. § 20.202 (1998).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet.App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (1998) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1998); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

By a January 1994 rating action, the RO granted service 
connection for a residuals of fracture of the veteran's right 
wrist and assigned a noncompensable evaluation for this 
disability, effective from May 1993.  On February 2, 1994, 
the RO notified the veteran of this decision.  On April 7, 
1994, the RO received from the veteran a NOD with the 
assignment of the noncompensable rating for this 
service-connected disability.  

On April 26, 1994, the RO furnished the veteran with a SOC 
which addressed the issue of the propriety of the initial 
noncompensable rating assigned to the service-connected 
fracture of his right wrist.  In the cover letter attached to 
the SOC, the RO notified the veteran that, to complete his 
appeal, he had to file a formal appeal consisting of a 
discussion of the benefit he desired, the facts set forth in 
the SOC with which he disagreed, and the errors that he 
believed the agency made in applying the law.  The RO also 
explained that he should use a VA Form 9 to complete his 
appeal.  

Thereafter, on May 18, 1994, the RO received several 
documents, including a cover letter from the veteran's 
representative, a VA Form 9 signed by the veteran, a 
VA Form 21-4138 (Statement In Support Of Claim), and a copy 
of a May 13th, 1994 report of evaluation from a VA Mental 
Hygiene Clinic.  Significantly, none of these documents 
discussed the veteran's service-connected right wrist 
disability.  

On March 18, 1998, the veteran's representative prepared a 
statement (a VA Form 646, Statement Of Accredited 
Representation In Appealed Case) regarding the veteran's 
appeal.  In this document, the representative included the 
issue of the propriety of the initial noncompensable 
disability evaluation assigned to the service-connected 
fracture of the veteran's right wrist.  This document was 
filed with the RO.  38 C.F.R. § 20.300.  

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on April 7, 1994, which was clearly within 
one year of the February 2, 1994, notification.  
Consequently, the Board concludes that the veteran filed a 
timely NOD.  Significantly, however, a substantive appeal 
setting forth argument as to this issue was not received 
within the period prescribed by law.  A VA Form 9, along with 
a cover letter from the veteran's representative, an 
additional statement from the veteran, and a copy of a May 
1994 mental status evaluation, was received at the RO on 
May 18, 1994, which was within 60 days after the SOC was 
issued on April 26, 1994, and within one year following the 
February 2, 1994, notification of grant of service connection 
and assignment of a noncompensable disability evaluation for 
a fracture of the right wrist.  38 U.S.C.A. § 7105(d)(3) 
(West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 (1998).  
However, no argument relating to errors of fact or law made 
by the agency of original jurisdiction with regard to the 
propriety of the noncompensable rating for a fracture of the 
right wrist was made in any of the documents received on 
May 18, 1994.  See 38 C.F.R. § 20.202 (1998).  See also 
38 U.S.C.A. § 7105(d)(3) (West 1991).  Rather, all arguments 
were limited to another issue addressed in the SOC.

No argument or petition for relief regarding the 
noncompensable rating was presented until March 18 1998, when 
the VA Form 646 was received.  Clearly, this form was not 
received within 60 days after the SOC was issued on April 26, 
1994, or within one year following the February 2, 1994, 
notification of the grant of service connection and 
assignment of a noncompensable disability rating.  
Additionally, no request for an extension of time in which to 
file a substantive appeal was received.  

The Board has thoroughly reviewed the claims folder and 
concludes that this remand is the first time that the veteran 
has been notified of a timeliness of appeal question.  The 
veteran, therefore, has not yet been afforded an opportunity 
to present argument and/or evidence on this question; nor has 
he been provided an SOC or an SSOC with respect to the issue 
of timeliness of his substantive appeal in his claim 
regarding the propriety of the noncompensable disability 
evaluation assigned to the service-connected fracture of his 
right wrist.  See Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  See also 38 C.F.R. § 19.29 (1998).  Consequently, 
the Board will remand the matter to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran and his representative 
should be contacted and notified of the 
right to submit evidence, argument, 
and/or comment with regard to the 
question of timeliness and adequacy of 
the veteran's substantive appeal of the 
noncompensable rating assigned to his 
service-connected right wrist 
disability.  The veteran should be 
informed of his right to request a 
hearing on the matter if he so desires.  

	2.  After the above development has been 
completed, the RO should issue a SSOC.  
This SSOC should contain a summary of 
the pertinent facts as well as a summary 
of the laws and regulations applicable 
to the proper filing of substantive 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
comply with governing adjudicative procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

